Citation Nr: 0400236	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated 10 percent disabling.

2.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

This veteran had active duty service from May 1967 to June 
1970 and from September 1970 to February 1977.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from April 2002 and July 2002 rating 
decisions by the Department of Veterans Affairs (VA) regional 
office (RO) in Waco, Texas.  In the April 2002 rating 
decision, the RO granted service connection and awarded a 
rating of 30 percent for PTSD.  In the July 2002 rating 
decision, the RO denied an increased rating for the veteran's 
service-connected disability from lumbosacral strain.

The Board notes that the veteran has been hospitalized 
several times during the pendency of his claim for PTSD.  In 
March 2003, he submitted a letter from a VA psychiatrist in 
which the physician stated that the veteran was unable, at 
that time, "to function satisfactorily at work . . . ."  
This claim is inferred as a claim of entitlement to a total 
disability rating for compensations purposes based on 
individual unemployability due to service connected 
disability (TDIU).  The veteran's inferred claim for TDIU is 
also referred to the RO for appropriated action.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

It was noted in the report of the veteran's March 2002 VA 
neuropsychiatric examination that the veteran was receiving 
disability benefits administered by the Social Security 
Administration.  He told the examiner that he was receiving 
such benefits for his service-connected back disability.  VA 
has a duty to obtain such records.

Furthermore, the Board notes that when the veteran was 
examined in May 2002, he had had complaints of radicular pain 
to his right lower extremity, although no radicular symptoms 
were noted on examination.  The regulations concerning the 
rating of disorders involving the spine have been revised 
twice during the pendency of the veteran's claim for an 
increased rating for his back disability.  It does not appear 
from a review of the claims file that the RO has considered 
the September 2002 revision of Diagnostic Code 5293, or the 
September 2003 revisions of regulations pertaining to the 
rating of diseases and injuries of the spine.  If service 
connected, such symptoms may be rated on the basis of the 
frequency and severity of incapacitating episodes (a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician).  A separate rating may be 
appropriate for chronic orthopedic and neurologic 
manifestations (orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so).  The claims file does not contain 
sufficient findings concerning the frequency, severity and 
chronicity of the veteran's low back symptoms to allow an 
informed decision on his claim for a higher rating for his 
back disorder.  As these revised regulations may potentially 
result in a greater benefit to the veteran, they must be 
considered and applied, where appropriate.

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In order to fully 
comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between current disabilities 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a back 
disorder since September 2000, and for 
PTSD since September 2001.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the veteran's claim for SSA 
disability benefits, including the medical 
records relied upon concerning that claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with applicable law and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his disability from 
service-connected lumbosacral strain.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
If the veteran has disability from 
intervertebral disc syndrome, the 
examiner should express an opinion 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's disability from 
intervertebral disc syndrome was incurred 
in service, or related to a disease on 
jury incurred in service, or is 
proximately due to or the result of 
service-connected disability, or has been 
aggravated by service-connected 
disability.  The examiner should state 
the current diagnoses of any disorders 
identified and should include a thorough 
and detailed discussion of the veteran's 
subjective complaints and the examiner's 
objective findings, including the 
presence or absence of symptoms such as 
pain, stiffness, and/or aching in the 
area of the spine affected by the 
identified disease or injury.  Ranges of 
motion in the thoracolumbar spine should 
be described, including flexion, 
extension, lateral bending, and rotation.  
If the examiner detects muscle spasm or 
guarding, he should comment whether such 
symptoms are severe enough to result in 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  If ranges of motion 
are normal considering the veteran's age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the examiner 
should so state.  The examiner should 
provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.  If the examiner 
is unable to differentiate between 
manifestations of the service-connected 
lumbosacral strain and manifestations of 
non-service connected disability, the 
examiner should so state.

5.  The veteran should also be afforded 
VA neurological examination to determine 
the nature and extent of his disability 
from his service-connected lumbosacral 
strain.  The examiner should determine if 
the veteran has intervertebral disc 
syndrome (degenerative disc disease), 
and, if so, whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that he incurred 
such disease in service or the disease 
resulted from, or is related to or has 
been aggravated by a service-connected 
disability.  Concerning the service-
connected disability, the examiner should 
comment on the frequency and duration of 
incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician), and should comment on 
the chronicity of symptoms and whether or 
not the symptoms are constant or nearly 
constant.  If the examiner is unable to 
differentiate between manifestations of 
the service-connected lumbosacral strain 
and manifestations of non-service 
connected disability, the examiner should 
so state.

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
higher ratings for low back disability 
and PTSD.  The RO should take into 
consideration Fenderson v. West, 12 Vet. 
App. 119 (1999) for the evaluation of the 
veteran's disability from PTSD.  
Concerning the claim for a higher rating 
for his service-connected low back 
disorder, the RO should consider both the 
former and revised regulations involving 
the rating of spine disorders and apply 
the appropriate regulation pursuant to 
VAOPGCPREC 7-2003.  If any benefit sought 
on appeal continues to be denied, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case that includes a 
discussion of the evidence and the 
applicable laws and regulations 
considered in the RO's decision.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




